The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Acknowledgement is made to the RCE amendments received September 26, 2022 amending Claims 1 and 14.  No new claims were added by this amendment.  Claims 7 and 8 were cancelled by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. US 2016/0220083 (hereafter Thorne et al.) in view of Gleason Works “Curvic Coupling Design” November/December 1986 (hereafter Gleason Works).

Regarding Amended Claim 1, Thorne et al. teaches:
1. (Currently Amended) A vacuum cleaner (vacuum assembly with suction head 700) comprising: 
a main body (rear portion of cleaning head housing 710 shown in Figures 7A and 7B) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner (suction head 700 configured with suction motor similar to suction motor 142 from Figure 1 embodiment); and 
a suction nozzle (assembly inside front portion 712 of the cleaning head housing 710 as shown in Figures 7A and 7B) configured to suction dust from the outside based on the differential air pressure (enters into dirty air opening at bottom of agitator chamber 720), the suction nozzle comprising: 
a housing (front portion 712 of cleaning head housing 710) that defines an inlet (agitator chamber 720) configured to receive the dust (enters into dirty air opening at bottom of agitator chamber 720), 
a first shaft (splined drive member 770) disposed at a side of the housing (Figures 7A and 16), 
a driver (motor 752) disposed at the housing and configured to rotate the first shaft (Figure 16), 
a rotating brush (agitator 730) that extends along an axis (rotational axis of agitator 730 as shown in Figure 16) and is configured to, based on rotation of the first shaft, rotate about the axis to thereby move the dust on a surface to toward the inlet (Figures 7A and 16), 
a detachable cover (end cap 790) configured to rotatably support a first end (non-driven end 734, Figure 18) of the rotating brush, and 
a second shaft (splined drive member 780) disposed at a second end (driven end 732) of the rotating brush and configured to engage with the first shaft to rotate the rotating brush (Figures 16 and 17), 
wherein the first shaft and the second shaft are configured to come into contact with each other and to define a plurality of first contact surfaces (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17 below) having a spiral shape (see discussion below) about the axis of the rotating brush (Figure 17), the first contact surfaces being configured to transfer a rotational force from the first shaft to the second shaft (Figures 15, 16, and 17), 
wherein the first contact surfaces extend toward the axis of the rotating brush as the first shaft extends in a direction from the second end of the rotating brush toward the first end of the rotating brush (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17. Paragraph [0074] – “tapered or chamfered radial face 786 that tapers inwardly (i.e., toward the non-driven end of the agitator)” – matching labeled surface would therefore have the same matching taper), and 
wherein a surface area of the first contact surfaces decreases as the first shaft extends in the direction from the second end of the rotating brush toward the first end of the rotating brush (as shown in attached Figure 17, the labeled surfaces have a surface area decreasing from the driven end 732 along the rotational axis of agitator 730 toward the non-driven end 734).  

Thorne et al. discloses in Paragraph [0077] “other couplings or mechanisms for axially coupling rotating shafts to transmit torque and rotation may also be used including, without limitation, a dog clutch, a non-slip clutch, a Hirth joint and a curvic coupling”.  Unfortunately, Thorne et al. does not provide a figure that illustrates the specific features of a curvic coupling.  The Gleason Works reference discloses the design details of a curvic coupling.  As best shown in Gleason Works Figure 11 (Page 39), a curvic coupling has a similar pattern of torque transmitting surfaces shown in Figure 17 of Thorne et al.  The difference is that Gleason Works shows that the topmost surfaces have generated helical surfaces.  As described on Pages 46-47, the helical surface forms a pressure angle that creates a thrust force that works to keep the coupling members engaged to overcome slight errors in concentricity and parallelism when assembled.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Thorne et al. embodiment of cleaner head 700 to employ a curvic coupling as disclosed in Paragraph [0077].  That being said, it would have been obvious for the curvic coupling to include helical (or spiral shape as claimed) surfaces creating a pressure angle on the cited surfaces as taught by Gleason Works with the motivation to create a thrust force that works to keep the coupling members engaged during operation.  


    PNG
    media_image1.png
    437
    758
    media_image1.png
    Greyscale


Regarding Claim 2, Thorne et al. teaches:
2. (Original) The vacuum cleaner of claim 1, wherein the first shaft (splined drive member 770) and the second shaft (splined drive member 780) are configured to further define a plurality of second contact surfaces (tapered side walls 775 and 785), the second contact surfaces extending in parallel to (as shown in Figures 17A, tapered side walls 775 and 785 extend into and out of page in a direction parallel to the rotation axis of the agitator 730) the axis of the rotating brush (rotational axis of agitator 730 as shown in Figure 16) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (Figure 17).  

Regarding Claim 3, Thorne et al. teaches:
3. (Original) The vacuum cleaner of claim 1, wherein the first contact surfaces (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17) are axisymmetric (faces selected in attached Figure 17 above are axisymmetric as shown in Figure 17A) with respect to the axis of the rotating brush (rotational axis of agitator 730 as shown in Figure 16).  

Regarding Claim 4, Thorne et al. teaches:
4. (Original) The vacuum cleaner of claim 3, wherein the first contact surfaces (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17) are curved (when labeled surfaces extend to include adjacent filleted edges as shown in attached Figure 17) along a rotational direction of the first shaft (splined drive member 770) and extend in a direction from the second end (driven end 732) of the rotating brush (agitator 730) toward the first end (non-driven end 734, Figure 18) of the rotating brush.

Regarding Claim 5, Thorne et al. teaches:
5. (Original) The vacuum cleaner of claim 4, wherein the first shaft (splined drive member 770) and the second shaft (splined drive member 780) are configured to contact each other at the first contact surfaces and slide with respect to each other (see discussion below), and 
wherein the first shaft is configured to push the second shaft in an axial direction of the rotating brush through the first contact surfaces (the pressure angle creates a thrust force, Gleason Works Page 46).  

Gleason Works discloses the inclusion of a helical surface on mating surfaces that create a pressure angle that creates a thrust force working to keep the coupling members engaged.  Gleason discloses on Page 48 that the helical surface engagement shifts under load.  Although not specifically stated, it is obvious common knowledge to one having ordinary skill before the effective filing date of the claimed invention, the mating surfaces of the spline drive members 770 and 780 are designed with a part clearance similar to the clearance shown in bottommost Gleason Works Figure 16 where under load causes the teeth to shift into a point of surface contact.  In the scenario where the surfaces are helical surface that create a pressure angle, it would have been obvious that the surface geometry of the parts will slide with respect to each other to create the disclosed thrust force as the mating surfaces of the spline drive members 770 and 780 shift into a point of surface contact.

Regarding Claim 6, Thorne et al. teaches:
6. (Previously Presented) The vacuum cleaner of claim 5, wherein the first shaft (splined drive member 770) and the second shaft are configured to further define a plurality of second contact surfaces (tapered side walls 775 and 785 or tapered side walls 774 and 784), the second contact surfaces extending in parallel to (as shown in Figures 17A, tapered side walls 775 and 785 extend into and out of page in a direction parallel to the rotation axis of the agitator 730) the axis of the rotating brush (rotational axis of agitator 730 as shown in Figure 16) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (Figure 17), and 
wherein the first shaft and the second shaft are configured to, based on the first shaft pushing the second shaft in the axial direction of the rotating brush, be separated from the second contact surfaces (see discussion below).

Thorne et al. discloses taper side walls 774 and 784 that are configured to transfer a rotational inertia in a clockwise direction and or tapered side walls 775 and 785 that are configured to transfer a rotational inertia in a counterclockwise direction.  The clockwise direction being either a driven direction or a decelerating direction.  The counterclockwise direction being the other.  
As previously presented, it would have been obvious that the surfaces are formed with an initial clearance between the splined drive members 770 and 780 allowing them to be easily assembled.  Therefore, when the agitator is driven in the operating direction, the tapered side walls configured to transfer a rotational inertia in a driven direction are in contact and the tapered side walls configured to transfer a rotational inertia in a decelerating direction are in spaced apart.  When the agitator is slowing in the decelerating direction, the tapered side walls configured to transfer a rotational inertia in a decelerating direction are in contact and the tapered side walls configured to transfer a rotational inertia in a driving direction are in spaced apart.
Therefore, whichever taper side walls transfer a rotational inertia in the decelerating direction are the cited claim elements that meet the limitation of being separated when the agitator is driven.

Regarding Claim 9, Thorne et al. teaches:
9. (Original) The vacuum cleaner of claim 2, wherein the second contact surfaces (tapered side walls 775 and 785) are axisymmetric (shown in Figures 17 and 17A) with respect to the axis of the rotating brush (rotational axis of agitator 730 as shown in Figure 16).  

Regarding Claim 10, Thorne et al. teaches:
10. (Original) The vacuum cleaner of claim 1, wherein the first shaft (splined drive member 770) comprises a plurality of first transfer portions (splined teeth 772) configured to insert into (Figure 17) the second end (driven end 732) of the rotating brush (agitator 730), and 
wherein the second shaft (splined drive member 780) comprises a plurality of second transfer portions (splined teeth 782) that are configured to come into contact with the first transfer portions to thereby define the plurality of first contact surfaces (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17).  

Regarding Claim 11, Thorne et al. teaches:
11. (Original) The vacuum cleaner of claim 1, wherein the housing (front portion 712 of cleaning head housing 710) defines a side hole (mounting hole for splined drive member 770 shown in Figure 7A) configured to receive the first shaft (splined drive member 770).  

Regarding Claim 12, Thorne et al. teaches:
12. (Original) The vacuum cleaner of claim 11, wherein the second shaft (splined drive member 780) is disposed in a through-hole (see discussion below) of the rotating brush (agitator 730) and defines an aperture (internal cavity of splined area shown in Figure 17) that is configured to receive the first shaft (splined drive member 770) passing through the side hole of the housing (mounting hole for splined drive member 770 shown in Figure 7A).  

Thorne et al. discloses in Paragraph [0053] and [0054] an embodiment with an agitator 130 that comprises an agitator body 131 may be solid, hollow or partially solid/hollow.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Thorne et al. embodiment with agitator 730 to be hollow or partially solid/hollow as disclosed in the embodiment with agitator 130 resulting in a through-hole for mounting the splined drive member 780 with the motivation to make the spline drive member a separate part which would simplify its manufacture.

Regarding Claim 13, Thorne et al. teaches:
13. (Original) The vacuum cleaner of claim 1, further comprising a third shaft (axle 791) inserted into the first end (non-driven end 734, Figure 18) of the rotating brush (agitator 730), 
wherein the detachable cover (end cap 790) is configured to cover the third shaft (Figure 18).  

Regarding Claim 14, Thorne et al. teaches:
14. (Currently Amended) A vacuum cleaner (vacuum assembly with suction head 700) comprising: 
a main body (rear portion of cleaning head housing 710 shown in Figures 7A and 7B) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner (suction head 700 configured with suction motor similar to suction motor 142 from Figure 1 embodiment); and 
a suction nozzle (assembly inside front portion 712 of the cleaning head housing 710 as shown in Figures 7A and 7B) configured to suction dust from the outside based on the differential air pressure (enters into dirty air opening at bottom of agitator chamber 720), the suction nozzle comprising: 
a housing (front portion 712 of cleaning head housing 710) that defines an inlet (agitator chamber 720) configured to receive the dust (enters into dirty air opening at bottom of agitator chamber 720), 
a first shaft (splined drive member 770) disposed at a side of the housing (Figures 7A and 16), the first shaft comprising a plurality of first surfaces (faces of splined drive member 770 labeled in attached Figure 17 below), 
a driver (motor 752) disposed at the housing and configured to rotate the first shaft (Figure 16), 
a rotating brush (agitator 730) that extends along an axis (rotational axis of agitator 730 as shown in Figure 16) and is configured to, based on rotation of the first shaft, rotate about the axis to thereby move the dust on a surface toward the inlet (Figures 7A and 16), 
a detachable cover (end cap 790) configured to rotatably support a first end (non-driven end 734, Figure 18) of the rotating brush, and 
a second shaft (splined drive member 780) disposed at a second end (driven end 732) of the rotating brush and configured to engage with the first shaft to rotate the rotating brush (Figures 16 and 17), the second shaft comprising a plurality of second surfaces (radial faces 786) configured to come into contact with the first surfaces to thereby define a plurality of first contact surfaces (labeled in attached Figure 17 below), 
wherein the plurality of first contact surfaces have a spiral shape (see discussion below) about the axis of the rotating brush (Figure 17) and are configured to transfer a rotational force from the first shaft to the second shaft (Figures 15, 16, and 17), 
wherein the first contact surfaces extend toward the axis of the rotating brush as the first shaft extends in a direction from the second end of the rotating brush toward the first end of the rotating brush (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17. Paragraph [0074] – “tapered or chamfered radial face 786 that tapers inwardly (i.e., toward the non-driven end of the agitator)” – matching labeled surface would therefore have the same matching taper), and 
wherein a surface area of the first contact surfaces decreases as the first shaft extends in the direction from the second end of the rotating brush toward the first end of the rotating brush (as shown in attached Figure 17, the labeled surfaces have a surface area decreasing from the driven end 732 along the rotational axis of agitator 730 toward the non-driven end 734).  

Thorne et al. discloses in Paragraph [0077] “other couplings or mechanisms for axially coupling rotating shafts to transmit torque and rotation may also be used including, without limitation, a dog clutch, a non-slip clutch, a Hirth joint and a curvic coupling”.  Unfortunately, Thorne et al. does not provide a figure that illustrates the specific features of a curvic coupling.  The Gleason Works reference discloses the design details of a curvic coupling.  As best shown in Gleason Works Figure 11 (Page 39), a curvic coupling has a similar pattern of torque transmitting surfaces shown in Figure 17 of Thorne et al.  The difference is that Gleason Works shows that the topmost surfaces have generated helical surfaces.  As described on Pages 46-47, the helical surface forms a pressure angle that creates a thrust force that works to keep the coupling members engaged to overcome slight errors in concentricity and parallelism when assembled.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Thorne et al. embodiment of cleaner head 700 to employ a curvic coupling as disclosed in Paragraph [0077].  That being said, it would have been obvious for the curvic coupling to include helical (or spiral shape as claimed) surfaces creating a pressure angle on the cited surfaces as taught by Gleason Works with the motivation to create a thrust force that works to keep the coupling members engaged during operation.  


    PNG
    media_image1.png
    437
    758
    media_image1.png
    Greyscale


Regarding Claim 15, Thorne et al. teaches:
15. (Original) The vacuum cleaner of claim 14, wherein the first shaft (splined drive member 770) further comprises a plurality of third surfaces (tapered side walls 775), and 
wherein the second shaft (splined drive member 780) further comprises a plurality of fourth surfaces (tapered side walls 785) that are configured to come into contact with the third surfaces to thereby define a plurality of second contact surfaces, the second contact surfaces extending in parallel to (as shown in Figures 17A, tapered side walls 775 and 785 extend into and out of page in a direction parallel to the rotation axis of the agitator 730) the axis of the rotating brush (rotational axis of agitator 730 as shown in Figure 16) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (Figure 17).  

Regarding Claim 16, Thorne et al. teaches:
16. (Original) The vacuum cleaner of claim 15, wherein the first contact surfaces (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17) are curved (when labeled surfaces extend to include adjacent filleted edges as shown in attached Figure 17) along a rotational direction of the first shaft (splined drive member 770) and extend in a direction from the second end (driven end 732) the rotating brush (agitator 730) to the first end (non-driven end 734, Figure 18) of the rotating brush, 
wherein one of the first surfaces and one of the second surfaces are configured to slide with respect to each other based on the rotational force being applied from the first shaft to the second shaft (see discussion below), and 
wherein the first shaft is configured to push the second shaft in an axial direction of the rotating brush (the pressure angle creates a thrust force, Gleason Works Page 46).  

Gleason Works discloses the inclusion of a helical surface on mating surfaces that create a pressure angle that creates a thrust force working to keep the coupling members engaged.  Gleason discloses on Page 48 that the helical surface engagement shifts under load.  Although not specifically stated, it is obvious common knowledge to one having ordinary skill before the effective filing date of the claimed invention, the mating surfaces of the spline drive members 770 and 780 are designed with a part clearance similar to the clearance shown in bottommost Gleason Works Figure 16 where under load causes the teeth to shift into a point of surface contact.  In the scenario where the surfaces are helical surface that create a pressure angle, it would have been obvious that the surface geometry of the parts will slide with respect to each other to create the disclosed thrust force as the mating surfaces of the spline drive members 770 and 780 shift into a point of surface contact.

Regarding Claim 17, Thorne et al. teaches:
17. (Original) The vacuum cleaner of claim 14, wherein the first shaft (splined drive member 770) further comprises a plurality of third surfaces (tapered side walls 775), 
wherein the second shaft (splined drive member 780) further comprises a plurality of fourth surfaces (tapered side walls 775 and 785 or tapered side walls 774 and 784) that are configured to come into contact with the third surfaces to thereby define a plurality of second contact surfaces, the second contact surfaces extending in parallel to (as shown in Figures 17A, tapered side walls 775 and 785 extend into and out of page in a direction parallel to the rotation axis of the agitator 730) the axis of the rotating brush rotational axis of agitator 730 as shown in Figure 16) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (Figure 17), and 
wherein one of the third surfaces and one of the fourth surfaces are configured to, based on the first shaft pushing the second shaft in an axial direction of the rotating brush, be spaced apart from each other.  

Thorne et al. discloses taper side walls 774 and 784 that are configured to transfer a rotational inertia in a clockwise direction and or tapered side walls 775 and 785 that are configured to transfer a rotational inertia in a counterclockwise direction.  The clockwise direction being either a driven direction or a decelerating direction.  The counterclockwise direction being the other.  
As previously presented, it would have been obvious that the surfaces are formed with an initial clearance between the splined drive members 770 and 780 allowing them to be easily assembled.  Therefore, when the agitator is driven in the operating direction, the tapered side walls configured to transfer a rotational inertia in a driven direction are in contact and the tapered side walls configured to transfer a rotational inertia in a decelerating direction are in spaced apart.  When the agitator is slowing in the decelerating direction, the tapered side walls configured to transfer a rotational inertia in a decelerating direction are in contact and the tapered side walls configured to transfer a rotational inertia in a driving direction are in spaced apart.
Therefore, whichever taper side walls transfer a rotational inertia in the decelerating direction are the cited claim elements that meet the limitation of being spaced apart when the agitator is driven.

Regarding Claim 18, Thorne et al. teaches:
18. (Original) The vacuum cleaner of claim 14, wherein the first shaft (splined drive member 770) comprises a plurality of first transfer portions (splined teeth 772) that define the first surfaces (faces of splined drive member 770 labeled in attached Figure 17), respectively, the first transfer portions being configured to insert into (Figure 17) the second end (driven end 732) of the rotating brush (agitator 730), and 
wherein the second shaft (splined drive member 780) comprises a plurality of second transfer portions (splined teeth 782) that define the second surfaces (radial faces 786), respectively, the second transfer portions being configured to come into contact with the first transfer portions to thereby define the plurality of first contact surfaces (radial faces 786 and faces of splined drive member 770 labeled in attached Figure 17).  

Regarding Claim 19, Thorne et al. teaches:
19. (Original) The vacuum cleaner of claim 14, wherein the housing (front portion 712 of cleaning head housing 710) defines a side hole (mounting hole for splined drive member 770 shown in Figure 7A) configured to receive the first shaft (splined drive member 770).  

Regarding Claim 20, Thorne et al. teaches:
20. (Original) The vacuum cleaner of claim 19, wherein the second shaft (splined drive member 780) is disposed in a through-hole (see discussion below) of the rotating brush (agitator 730) and defines an aperture (internal cavity of splined area shown in Figure 17) that is configured to receive the first shaft (splined drive member 770) passing through the side hole of the housing (mounting hole for splined drive member 770 shown in Figure 7A).  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed 9/6/2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-10, 13-16, and 18 under Thorne et al.US 2016/0220083 in view of Fujii US 9217984 and Claims 11, 12, 19, and 20, under Thorne et al.US 2016/0220083 in view of Fujii US 9217984 and Yang et al. US 2018/0303304, and Claim 17 under Thorne et al.US 2016/0220083 in view of Fujii US 9217984 as evidence by Pohanish have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 103 rejections have been withdrawn as necessitated by amendment.  As necessitated by amendment, Claims 1-6 and 9-20 are currently rejected under Thorne et al.US 2016/0220083 in view of Gleason Works “Curvic Coupling Design”.

The Examiner has added more details to help further describe the claim limitations taught by Thorne et al. reference to address the Applicant’s arguments.  Specifically, how the first shaft extends in the direction from the second end toward the first end  Other arguments are addressed in the details taught by the Gleason Works reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723